Citation Nr: 1516379	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  07-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for neutropenia/leukopenia.

2. Entitlement to a compensable rating for service-connected Non-Hodgkin's lymphoma. 


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The claim for entitlement to a compensable rating for Non-Hodgkin's Lymphoma was previously before the Board in March 2010 and January 2012 when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following its January 2012 Remand and subsequent development, the Veteran was mailed Supplemental Statements of the Case (SSOCs) in September and October 2014 that the increased rating on appeal.  Both SSOC's were mailed to Thumb Correctional Facility in Lapeer, Michigan, and returned as not deliverable as addressed and unable to forward.  However, information obtained from the Michigan Department of Corrections (MDOC) shows that the Veteran is currently assigned to Saginaw Correctional Facility.  In correspondence dated in June 2014, the Veteran noted a return address that differed from both of addresses.  Additionally, he submitted a VA Form 21-22 in June 2014 assigning a new Power of Attorney, Michigan Veteran Affairs Agency, with the same address.  The aforementioned SSOCs were copied to prior representatives.  

The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of regularity that attends the administrative functions of the Government is applicable and that, ordinarily, it would be presumed that the Veteran was provided with the September 2014 and October 2014 SSOC's, unless rebutted by clear evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6, (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Court has declared that VA's use of an incorrect address constitutes the clear evidence needed to rebut the presumption that it properly notified the Veteran.  See Fluker v. Brown, 5. Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993).  Here, there is a serious question as to whether the Veteran's proper mailing address was used to send the SSOC's.  Further, the Veteran's current representative was not sent a copy of the SSOC's so as to provide the Veteran with notice of the decisions. 

Based on the foregoing, the Board finds that due process concerns dictate that the Veteran should be afforded an opportunity to respond to the most recent SSOC's regarding these claims.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and/or his representative and obtain and confirm the Veteran's current contact information.

2. Once the Veteran's contact information has been verified, the Veteran and his current representative should be issued a supplemental statement of the case.  If the Veteran or his representative do not provide a current mailing address, the address indicated on the most recent correspondence and 21-22 AND on the MDOC database (Saginaw Correctional Facility) should be used to mail the Veteran the September 2014 and October 2014 SSOC's regarding the issues on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




